SUMMARY ORDER

Paul M. Cole appeals from a series of orders entered in the Western District of New York (Elfvin, J.). These orders:
1. Dismissed state law claims with respect to the State of New York and the New York State Department of Correctional Services (June 8, 1999);
2. Dismissed the complaint with respect to United Church Colony Homes, Inc. (November 15, 1999);
3. Granted summary judgment in favor of United Church Home Society, Inc. (“UCHS”) and dismissed UCHS, John Doe, and. Jane Doe from the case (October 29, 2001); and
4. Granted summary judgment in favor of the State of New York and the New York State Department of Correctional Services, denied plaintiff’s motions to vacate and for intervention by the United States Attorney General, and instructed the Clerk of the Court to close the case (August 7, 2002).
*755Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews de novo the district court’s grant of summary judgment, e.g., Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999), and its dismissal of a complaint pursuant to Rule 12(b)(6), e.g., Flaherty v. Lang, 199 F.3d 607, 612 (2d Cir.1999). Denial of a motion to vacate under Rule 60(b) is reviewed for an abuse of discretion. E.g., Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998).
For the reasons substantially set forth in the district court’s orders, the judgment of the district court is hereby AFFIRMED.